—Judgment unanimously affirmed. Memorandum: The contention of defendant concerning County Court’s Sandoval ruling does not survive his plea of guilty (see, People v Ireland, 222 AD2d 1007; People v Gerber, 182 AD2d 252, 260-261, lv denied 80 NY2d 1026; People v Zangrillo, 105 AD2d 822). The failure of defense counsel to move to dismiss the indictment pursuant to CPL 190.50 (5) (c) does not, by itself, render counsel’s performance ineffective (see, People v Mateo, 252 AD2d 821, lv denied 92 NY2d 927; People v Moragne, 233 AD2d 873, lv denied 89 NY2d 1097; People v Simmons, 202 AD2d 812, lv denied 83 NY2d 915). Viewing the evidence, the law and the circumstances of this case in totality and as of the time of the representation, we conclude that defendant received meaningful representation (see, People v Baldi, 54 NY2d 137, 147). The court did not abuse its discretion in denying the application of defendant to withdraw his guilty plea (see, People v Burroughs, 224 AD2d 1034, lv denied 88 NY2d 845; People v Murray, 207 AD2d 999, *966999-1000, lv denied 84 NY2d 1014). During the plea colloquy, defendant stated that he understood the consequences of his plea and admitted committing the crime charged (see, People v Taylor, 176 AD2d 1225). Defendant’s assertion of innocence at sentencing is unsupported by the record and is insufficient to entitle defendant to withdraw his guilty plea (see, People v Burroughs, supra, at 1034-1035). (Appeal from Judgment of Monroe County Court, Bristol, J. — Assault, 1st Degree.) Present — Lawton, J. P., Hayes, Wisner, Hurlbutt and Callahan, JJ.